DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akiyama et al. (US 2008/0007674 A1).
In regard to claim 1, Akiyama et al. discloses an electro-optic device comprising (see e.g. Figure 2): 
202 including an electro-optic area and a peripheral 5area on a periphery of the electro-optic area; 
a sealing portion 100 provided in the peripheral area of the transparent base 202 in planar view; 
a liquid crystal composition 203 containing a polymeric material and sealed by the transparent base 202 10and the sealing portion 100 (see e.g. paragraph [0075]); 
an injection port 102 for the liquid crystal composition 203 provided in the peripheral area of the transparent base 200 in planar view; and 
a light source 230 arranged opposed to a side surface 15of the transparent base 200, 
wherein the transparent base 200 has a first side and a second side on an opposite side to the first side in planar view, 
the electro-optic area of the transparent base 200 is 20arranged between the first side and the second side in planar view, and 
the light source 230 is opposed to the first side and the injection port 102 is opposed to the second side in planar view.
In regard to claim 2, Akiyama et al. discloses the limitations as applied to claim 1 above, and
wherein the sealing portion 100 has a first portion and a second portion, an outer end portion of the first portion is arranged more inward than an end portion of the 30transparent base 200 in planar view, and an outer end portion of the second portion is arranged in the end portion of the transparent base in planar view (see e.g. annotated Figures 2a-b below and note that the seal portion may be divided into portions to meet the claim limitations).
In regard to claim 3, Akiyama et al. discloses the limitations as applied to claim 2 above, and
wherein the second portion overlaps the first side in planar view (see e.g. annotated Figures 2a-b, below).
In regard to claim 4, Akiyama et al. discloses the limitations as applied to claim 2 above, and
wherein 5the transparent base 200 has a third side extending between the first side and the second side in planar view, and the second portion overlaps the third side in planar view (see e.g. annotated Figures 2a-b, below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2008/0007674 A1) in view of Kenji et al. (CN 1702505, of which an English translation is attached).
In regard to claim 5, Akiyama et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the electro-optic panel includes an alignment film which aligns the liquid crystal composition along an initial alignment direction, and a direction along which the light source and the 15injection port are arranged is a direction along the initial alignment direction.
However, Kenji et al. discloses (see e.g. Figures 5a-b):
wherein the electro-optic panel includes an alignment film which aligns the liquid crystal composition along an initial alignment direction RD1/RD2, and the initial alignment direction RD1/RD2 is arranged parallel to the sides not opposing the injection port 4.
Given the teachings of Kenji et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Akiyama et al. with wherein the electro-optic panel includes an alignment film which aligns the liquid crystal composition along an initial alignment direction, and a direction along which the light source and the 15injection port are arranged is a direction along the initial alignment direction.
Doing so would provide an alignment direction running parallel to the sides of the display as is a common design choice in the display art.

    PNG
    media_image1.png
    647
    806
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
August 11, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871